NUMBER 13-21-00440-CV

                              COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI – EDINBURG


 IN RE ROJO ENTERTAINMENT, LLC AND ROTU INVESTMENTS, LLC


                        On Petition for Writ of Mandamus.


                                        ORDER

             Before Justices Benavides, Longoria, and Tijerina
                             Order Per Curiam

       Relators, Rojo Entertainment, LLC and Rotu Investments, LLC filed a petition for

writ of mandamus in the above-referenced cause through which they assert that the trial

court erred in setting aside a foreclosure sale. The Court requests that the real parties in

interest, Arch Funding, LLC, JP Lynx Capital Developments, LLC, and Jose Pedraza Jr.,

or any others whose interest would be directly affected by the relief sought, file a response

to the petition for writ of mandamus in this cause on or before the expiration of ten days

from the date of this order. See TEX. R. APP. P. 52.2, 52.4, 52.8.
       Relators have also filed a motion requesting that this Court consolidate this petition

for writ of mandamus with an earlier-initiated original proceeding pending in 13-21-00413-

CV, In re Arch Funding, LLC. According to relators, both original proceedings seek relief

from the same trial court order, a September 13, 2021, order that set aside a foreclosure

sale, and both original proceedings thus involve the same issues and parties. Relators

thus request that we consider the briefing and records of both original proceedings

together in the interest of judicial economy. The motion to consolidate is unopposed by

Arch Funding, LLC, but is opposed by JP Lynx Capital Developments, LLC, and Jose

Pedraza Jr.

       The Court, having examined and fully considered the motion to consolidate, is of

the opinion that it should be granted. Accordingly, we grant the motion to consolidate

causes 13-21-00413-CV and 13-21-00440-CV. If a real party wishes to rely on briefing

already filed in 13-21-00413-CV rather than file a separate response, they need only

advise the Court by letter. The Clerk of this Court shall file a copy of this order in each of

these cause numbers.


                                                                        PER CURIAM



Delivered and filed on the
16th day of December, 2021.




                                              2